                                                                               E-FILED
                                                   Thursday, 24 June, 2021 03:56:59 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

ALBROSCO LIMITED,                     )
                                      )
                                      )
     Plaintiff,                       )
                                      )
     v.                               )     No. 20-cv-3221
                                      )
PRINCE AGRI PRODUCTS, INC.,           )
                                      )
     Defendant.                       )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss (d/e

8) filed by Defendant Prince Agri Products, Inc. Defendant requests

oral argument on the motion. The Court finds oral argument is

unnecessary and denies the request. For the reasons stated below,

the Motion to Dismiss is GRANTED IN PART and DENIED IN PART.

Plaintiff Albrosco Limited states a claim in Counts I, III, and IV.

Count II is dismissed without prejudice and with leave to replead.




                             Page 1 of 22
                          I.     JURISDICTION

     The Court requested further briefing on jurisdiction. Having

received that briefing (Pl. Brief, d/e 13), the Court concludes there

is subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a).

     The amount in controversy exceeds $75,000 exclusive of

interest and costs. Compl. ¶ 5. The parties are also completely

diverse.

     Defendant is a Delaware corporation with its principal place of

business in Quincy, Illinois. Compl. ¶ 3. Plaintiff has presented

evidence that it is a foreign entity equivalent to a corporation under

state law. See Pl. Brief (d/e 13), Aff. of Cherisse Huggins (Ex. 1); Aff.

of Magnus Wilson (Ex. 2). Specifically, Plaintiff is an entity with

perpetual existence, governed by a board of directors, with shares

that are transferrable, and is treated as independent of its equity

investors, who are neither taxable on its profits nor liable for its

debts. See Ex. 2, ¶ 6; Lear Corp. v. Johnson Elec. Holdings Ltd.,

353 F.3d 580, 583 (7th Cir. 2003) (finding a Bermuda entity

equivalent to a corporation under state law under similar

circumstances).




                               Page 2 of 22
     A corporation is a citizen of each state or foreign country in

which it is incorporated and the state or foreign country in which it

has its principal place of business. 28 U.S.C. § 1332(c)(1). Plaintiff

is a Trinidad and Tobago corporation with its principal place of

business in Port-of-Spain, Trinidad and Tobago. Compl. ¶ 1. As

such, complete diversity exists.

     Even if Plaintiff were not a corporation but would be more

properly characterized as an unincorporated entity, diversity still

exists. Collective entities other than corporations have the

citizenship of each member or equity investor. Fellowes, Inc. v.

Changzhou Xinrui Fellowes Office Equip. Co. Ltd., 759 F.3d 787,

788 (7th Cir. 2014). Plaintiff is a wholly owned subsidiary of

Albrosco Holdings Limited. Pl. Brief (d/e 13), Ex. 2, ¶ 3. Albrosco

Holdings Limited holds the same business entity form as Plaintiff.

Pl. Brief, Ex. 2, ¶¶ 4-6 (also asserting Albrosco Holdings Limited is

incorporated in Trinidad and Tobago with its principal place of

business in Port-of-Spain, Trinidad and Tobago). Albrosco Holdings

Limited is owned by two equity investors/shareholders, Christopher

Louis Aleong and Andrew Aleong, who are citizens of Trinidad and

Tobago. Pl. Brief, Ex. 2, ¶¶ 7-9 (also noting neither Christopher nor


                             Page 3 of 22
Andrew are lawfully admitted for permanent residence in the United

States). As such, complete diversity exists even if Plaintiff is not a

corporation.

                            II. BACKGROUND

     The following facts come from Plaintiff’s Complaint. The Court

accepts them as true in ruling on Defendant’s motion to dismiss.

See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     Defendant “manufactures and sells trace minerals and

nutritional specialty products that support nutrition for dairy and

beef cattle, swine, poultry[,] and companion animals.” Compl. ¶ 4

(alleged on information and belief). For many years, Plaintiff

purchased swine nutrition products (premix products)

manufactured and sold by Defendant for use in Plaintiff’s swine

feed rations. Compl. ¶ 4.

     On or about August 1, 2017, Plaintiff took delivery of a

shipment of premix products manufactured and sold by Defendant.

The Certificate of Analysis provided by Defendant to Plaintiff listed

the vitamin content under the heading: “We guarantee our products

will meet or exceed the following specifications.” Compl. Ex. A at 5




                              Page 4 of 22
(d/e 1-1) (listing, among other things, the levels of Vitamins A and E

in the premix products).

     Defendant’s premix products were the sole source of Vitamins

A and E for Plaintiff’s swine herd over the relevant time period.

Plaintiff alleges, on information and belief, there was a known

shortage of Vitamins A and E globally during this time and there

were documented cases where Vitamin A and E manufactured and

sold commercially had compromised integrity.

     In April 2018, Plaintiff began experiencing production

challenges caused by declining swine herd health, which persisted

into the first two quarters of 2019. The number of pigs born dead or

stillborn tripled and deformities and genetic abnormalities steadily

increased. The health issues included: “born dead/stillborn pigs;

reduced litter size; lactation failure; extended farrowing time; weak

pigs at birth; arthrogryposis, incoordination[,] and paralysis of rear

limbs; micro-ophthalmia/anophthalmia (incomplete or abnormal

eye development); vestigial development of lungs, cleft palate,

(development anomalies); liver necrosis; ascites; skeletal muscle

hemorrhage and degeneration; and reduction in time to market.”

Compl. ¶ 17. Plaintiff alleges the health issues presented by its


                             Page 5 of 22
swine herd “are classically related to Vitamin A and Vitamin E

deficiencies.” Compl. ¶ 18.

     On October 15, 2018, Plaintiff took delivery of a subsequent

shipment of premix products manufactured and sold by Defendant.

Compl. ¶ 19; Ex. B at 5 (d/e 1-2) (stating, “We guarantee our

products will meet or exceed the following specifications” and

listing, among other things, the levels of Vitamins A and E in the

premix). This shipment was again not consistent with Defendant’s

product specifications, including being deficient in Vitamin A,

Vitamin E, and/or Selenium. In May 2019, Plaintiff discovered that

the health issues presenting and increasing in its swine herd were

caused by vitamin deficiencies attributable to defects in Defendant’s

products.

     In August 2020, Plaintiff filed a Complaint (d/e 1) against

Defendant alleging (1) breach of express warranty; (2) breach of

implied warranty of fitness for a particular purpose; (3) breach of

implied warranty of merchantability; and (4) negligence. Plaintiff

seeks damages, including incidental and consequential damages on

the warranty claims and property damage to its swine herd on the

negligence claim.


                              Page 6 of 22
                        III. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To survive dismissal, the complaint must contain

“a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Tamayo, 526 F.3d at

1081 (“A plaintiff's complaint need only provide a ‘short and plain

statement of the claim showing that the pleader is entitled to relief,’

sufficient to provide the defendant with ‘fair notice’ of the claim and

its basis.”)(quoting Fed. R. Civ. P. 8(a)(2)). “Factual allegations are

accepted as true at the pleading stage, but allegations in the form of

legal conclusions are insufficient to survive a Rule 12(b)(6) motion.”

Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(internal quotation omitted). A plausible claim is one that alleges

factual content from which the Court can reasonably infer that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id. The court must draw all




                              Page 7 of 22
inferences in favor of the non-moving party. In re marchFIRST Inc.,

589 F.3d 901, 904 (7th Cir. 2009).

                            IV. ANALYSIS

     Defendant filed the instant motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6), arguing the Complaint fails

to state a claim.

  A. Plaintiff States a Claim for Breach of Express Warranty in
     Count I

     To state a claim of breach of express warranty under Illinois

law, a plaintiff must allege: “(1) the seller made an affirmation of

fact or promise; (2) relating to the goods; (3) which was part of the

basis for the bargain; and (4) the seller guaranteed that the goods

would conform to the affirmation or promise.” Indus. Hard Chrome,

Ltd. v. Hetran, Inc., 64 F. Supp. 2d 741, 747 (N.D. Ill. 1999).

     Defendant argues Plaintiff has failed to state a claim because,

other than stating that the products were deficient, Plaintiff has not

alleged that the premix products did not contain the Vitamin A and

Vitamin E concentrations that Defendant allegedly warranted.

Defendant asserts the pleading suggests the premix products were

deficient in some way other than the levels stated. Defendant also



                             Page 8 of 22
argues Plaintiff has not alleged that it tested the Vitamin A and

Vitamin E levels in the premix products or has any knowledge that

the levels were not as warranted. According to Defendant, Plaintiff

relies on speculation that, because there was a known shortage of

Vitamin A and Vitamin E, and because its swine herd allegedly

encountered health issues, the products must have failed to comply

with the allegedly warranted Vitamin A and Vitamin E levels.

Defendant asserts this is insufficient to state a claim for breach of

warranty.

     The Court disagrees. Plaintiff has plausibly alleged that

Defendant’s products did not contain the Vitamin A and Vitamin E

concentrations that Defendant allegedly warranted. Plaintiff alleges

that it purchased Defendant’s premix products for years and the

products were the sole source of Vitamins A and E for Plaintiff’s

swine herd. Compl. ¶¶ 8, 10. Beginning in April 2018, Plaintiff

began experiencing production challenges caused by declining

swine herd health, issues “classically related to Vitamin A and

Vitamin E deficiencies.” Compl. ¶ 12-18. Plaintiff also alleges, on

information and belief, that there was around this time known

shortages of Vitamins A and E globally and documented cases


                             Page 9 of 22
where Vitamin A and Vitamin E manufactured and sold

commercially had compromised integrity. See Simonian v. Blistex,

Inc., No. 10 CV 01291, 2010 WL 4539450, *3 (N.D. Ill. Nov. 3, 2010)

(“nothing in either Twombly or Iqbal suggests that pleading based

upon ‘information and belief’ is necessarily deficient”). Finally,

Plaintiff alleges it discovered in May 2019 that the health issues

presenting in its swine herd were caused by vitamin deficiencies

attributable to defects in Defendant’s products. Compl. ¶ 22.

Plaintiff is not required to include evidence in the complaint.

Tamayo, 526 F.3d at 1081. Plaintiff has alleged a plausible claim.

  B. Plaintiff Fails to State a Claim for Breach of an Implied
     Warranty of Fitness for a Particular Purpose in Count II

     To state a claim for breach of an implied warranty of fitness for

a particular purpose under Illinois law, a plaintiff must allege that

“(1) the seller had reason to know of the particular purpose for

which the buyer required the goods; (2) the buyer relied on the

seller’s skill and judgment to select suitable goods; and (3) the seller

knew of the buyer’s reliance on its skill and judgment.” Indus. Hard

Chrome, 64 F. Supp. 2d at 746 (citing 810 ILCS 5/2-315). “A

‘particular purpose’ differs from the ordinary purpose for which the



                            Page 10 of 22
goods are used in that it envisages a specific use by the buyer

which is peculiar to the nature of his business whereas the ordinary

purposes for which goods are used are those envisaged in the

concept of merchantability and go to uses which are customarily

made of the goods in question.” 810 ILCS 5/2-315, cmt. 2 (noting,

for example, that “shoes are generally used for the purpose of

walking upon ordinary ground, but a seller may know that a

particular pair was selected to be used for climbing mountains”).

     Defendant argues Plaintiff failed to allege a breach of implied

warranty of fitness for a particular purpose because Plaintiff failed

to allege a particular purpose and failed to allege Defendant had

reason to know the particular purpose.

     Plaintiff asserts it has alleged the premix products at issue

were intended to serve a particular purpose different from the

goods’ ordinary purpose—that the premix products were to provide

the sole source of essential Vitamins A and E in Plaintiff’s swine

rations. Plaintiff also contends it alleged Defendant had reason to

know of Plaintiff’s intended use and was relying on Defendant’s skill

and judgment in selecting the correct premix products to supply

those nutrients.


                            Page 11 of 22
     The Complaint alleges Defendant “sells trace minerals and

nutritional specialty products that support nutrition for dairy and

beef cattle, swine, poultry and companion animals.” Compl. ¶ 4.

Plaintiff purchased the products for use in Plaintiff’s swine feed

rations. Compl. ¶ 8. As alleged, the ordinary purpose of the product

is to provide animal feed to cattle, swine, poultry, and companion

animals that is nutritionally appropriate. While Plaintiff alleges the

products were the sole source of Vitamin A and Vitamin E for its

swine herd (Compl. ¶ 10), Plaintiff does not allege any facts

supporting the assertion that animal feed that provides the sole

source of Vitamins A and E for a swine herd is a “particular

purpose” different from the products’ ordinary purpose. See, e.g.,

In re McDonald’s French Fries Litig., 503 F. Supp. 2d 953, 957

(N.D. Ill. 2007) (dismissing breach of implied warranty of fitness for

a particular purpose where the plaintiffs alleged the products were

promoted and sold “for the use of consumers with dietary issues

and sensitivities to such ingredients” and the plaintiff did not

identify “what the non-ordinary use of a french fry or hash brown

is”); Veath Fish Farm, LLC v. Purina Animal Nutrition, LLC, No. 17-

cv-0303, 2017 WL 4472784, *8 (N.D. Ill., Oct. 6, 2017) (allegation


                            Page 12 of 22
that the plaintiff used the product--fish feed meant for commercial

fish stocks--for its commercial largemouth bass did not state a

claim for implied warranty of fitness for a particular purpose

because the use was not “particular” and the plaintiff did not allege

it approached the manufacturer to ensure the product would do

something above and beyond its normal advertised function).

      Moreover, even if use of the premix products as the sole

source of Vitamins A and E for Plaintiff’s swine herd were a

“particular purpose,” Plaintiff does not allege, except in a

conclusory fashion, that Defendant knew of this particular purpose.

See Compl. ¶ 31 (alleging Defendant “had reason to know of the

particular purpose” for which Plaintiff bought the products).

“Simply reciting the elements of a cause of action is insufficient to

state a claim for relief.” Fiqua v. SVOX AG, 754 F.3d 397, 400 (7th

Cir. 2014) (citing Iqbal, 556 U.S. at 679). Therefore, Plaintiff has

failed to state a claim for breach of an implied warranty of fitness

for a particular purpose.




                            Page 13 of 22
  C. Plaintiff States a Claim for Breach of the Implied
     Warranty of Merchantability in Count III

        To state a claim for breach of an implied warranty of

merchantability under Illinois law, a plaintiff must allege “(1) the

defendant sold goods that were not merchantable at the time of the

sale; (2) the plaintiff suffered damages as a result of the defective

goods; and (3) the plaintiff gave the defendant notice of the defect.”

Indus. Hard Chrome, 64 F. Supp. 2d at 748 (citing 810 ILCS 5/2-

314).

        Defendant argues the allegations in support of the claim for

breach of the implied warranty of merchantability are vague and

conclusory. Defendant also argues Plaintiff failed to allege

Defendant did not comply with alleged warranty regarding the

Vitamin A and Vitamin E levels in the premix products or otherwise

allege how the premix products were not fit for the ordinary purpose

for which they are used.

        Plaintiff has stated a claim for breach of the implied warranty

of merchantability. Plaintiff alleges Defendant sold goods that were

not merchantable at the time of sale. “To be merchantable, the

goods must be, among other things, fit for the ordinary purpose for



                              Page 14 of 22
which the goods are used.” Indus. Hard Chrome Ltd., 64 F. Supp.

2d at 748 (citing 810 ILCS 5/2-314).

     The ordinary purpose of the goods can be inferred from the

allegations in the Complaint that Defendant manufactures and sells

trace mineral and nutritional specialty products that support

nutrition for swine (among other animals). Compl. ¶ 4; ¶ 38

(alleging Defendant is a merchant with respect to swine health and

nutrition products); Ex. A at 5; Ex. B at 5. That is, the purpose of

the premix products is to provide nutritional support to swine

(among other animals), including levels of Vitamins A and E that

meet or exceed the levels stated in Defendant’s Certificate of

Analysis. Compl. Ex. A at 5; Ex. B at 5 (stating “We guarantee our

products will meet or exceed the following specification”).

     Plaintiff alleges the premix products Defendant sold to Plaintiff

on August 1, 2017 and October 15, 2018 (Compl. ¶¶ 9, 19) were not

fit for the ordinary purpose because the premix products were

deficient in Vitamins A and E. Compl. ¶ 41; ¶ 20 (“This 2018

shipment of Defendant’s premix was again not consistent with

Defendant’s product specifications, including without limitation, by

being deficient in Vitamin A, Vitamin E, and Selenium”). In support


                            Page 15 of 22
of the allegations that the premix products were deficient in

Vitamins A and E, Plaintiff alleges, on information and belief, the

existence of a known global shortage of Vitamin A and Vitamin E

during the relevant time and documented cases where Vitamins A

and E manufactured and sold commercially had compromised

integrity. Compl. ¶ 11. Plaintiff also alleges that (1) its swine herd,

which relied solely on Defendant’s premix products for Vitamins A

and E, began showing health issues related to Vitamin A and

Vitamin E deficiencies and (2) Plaintiff discovered in May 2019 that

the health issues exhibited by the swine herd were caused by

vitamin deficiencies attributable to defects in Defendant’s products.

Compl. ¶¶ 17-18, 22. These allegations are sufficient to allege that

Defendant sold goods that were not merchantable at the time of the

sale.

        Plaintiff also alleges it suffered damages as a result of the

damaged goods. Plaintiff alleges its swine herd began exhibiting

health issues consistent with Vitamin A and Vitamin E deficiencies.

Compl. ¶¶ 12-18. These health issues included stillborn pigs,

reduced litter size, and reduction in time to market. Compl. ¶ 17.




                               Page 16 of 22
Finally, Plaintiff alleges it gave notice of the breaches to Defendant

on May 23, 2019 and June 4, 2020. Compl. ¶ 42.

     Because these allegations sufficiently state a claim for breach

of the implied warranty of merchantability, the Court will not

dismiss Count III.

     D. Plaintiff Adequately Alleges Causation in the Warranty
        Claims

     Defendant next argues that, even if Plaintiff sufficiently alleged

any breach of express or implied warranty, the Court should

dismiss the breach of warranty claims because Plaintiff failed to

sufficiently allege causation.

     In a proper case, incidental and consequential damages may

be recovered for a breach of warranty. 810 ILCS 5/2-714(3).

Consequential damages include “injury to person or property

proximately resulting from any breach of warranty.” 810 ILCS 5/2-

715(2)(b). Plaintiff seeks incidental and consequential damages on

the breach of warranty claims. Compl. ¶¶ 29, 43.

     Plaintiff has sufficiently alleged a direct causal link between

Defendant’s alleged breach of warranties and Plaintiff’s damages.

Plaintiff alleges: its swine herd died and suffered health problems



                            Page 17 of 22
due to Vitamins A and E deficiencies (Compl. ¶¶ 13-18);

Defendant’s products were the sole source of Vitamins A and E for

Plaintiff’s swine herd during the relevant time period (id. ¶ 10);

Defendant’s products were deficient in Vitamins A and E (id. ¶ 20);

and Plaintiff discovered in May 2019 that the health issues in

Plaintiff’s swine herd were caused by deficiencies attributable to

defects in Defendant’s products (id. ¶ 22, 27, 41). The allegations

and reasonable inferences drawn therefrom are sufficient to allege

causation.

     E. Plaintiff States a Claim for Negligence in Count IV

     To state a negligence claim under Illinois law, a plaintiff must

allege (1) the existence of a duty; (2) breach of that duty; and (3) an

injury proximately caused by the breach. Simpkins v. CSX Transp.,

Inc., 2012 IL 110662, ¶ 14 (citing Marshall v. Burger King Corp.,

222 Ill.2d 422, 430 (2006)); see also Sellers v. Boehringer Ingelheim

Pharm., Inc., 881 F. Supp. 2d 992, 1009 (S.D. Ill. 2012) (“In Illinois,

product liability cases asserting negligence fall under the standard

of common law negligence.”).

     Defendant argues Plaintiff’s negligence claim is nothing more

than legal conclusions and conclusory allegations that fail to state a


                            Page 18 of 22
negligence claim. Defendant asserts Plaintiff has offered no facts to

show that Defendant owed a duty to Plaintiff and breached that

duty. Defendant also argues Plaintiff failed to allege causation for

the same reasons argued with respect to Plaintiff’s breach of

warranty claims.

     Plaintiff adequately alleges the existence of a duty. Plaintiff

alleges Defendant manufactures and sells nutritional specialty

products (premix products) to support nutrition for swine (among

other animals). Compl. ¶ 4. Plaintiff purchased premix products

from Defendant (Compl. ¶¶ 8, 9, 19), products Defendant

represented met or exceeded the stated specifications for Vitamins

A and E concentrations. Compl. Ex. A at 5; Ex. B at 5. Plaintiff

alleges that Defendant had a duty to exercise reasonable care in the

design, manufacture, testing, packaging, distribution, inspection,

and advertising of the premix products at issue. Compl. ¶ 45. This

is sufficient to state a duty. See, e.g., Codan Forsikring A/S v.

ConGlobal Indus., Inc., 315 F. Supp. 3d 1085, 1095 (N.D. Ill. 2018)

(finding the plaintiff alleged a duty of care by alleging the defendant

was contractually obligated to provide a refrigerated container set at

-18º); Smith v. Boehringer Ingelheim Pharms., Inc., 886 F. Supp. 2d


                            Page 19 of 22
911, 928 (S.D. Ill. 2012) (finding the plaintiff adequately alleged the

existence of a duty by alleging the defendant owed a duty to

exercise reasonable care in the design, study, development,

manufacture, promotion, sale, labeling, marketing, and distribution

of the product); Sellers, 881 F. Supp. 2d at 1009 (plaintiff stated

a negligence claim against a drug manufacturer based on a “duty to

... exercise reasonable care in the design, study, development,

manufacture, promotion, sale, labeling, marketing[,] and

distribution of [drug]”).

     Plaintiff also adequately alleges that Defendant breached that

duty. Plaintiff alleges the premix products were deficient in

Vitamins A and E. Compl. ¶¶ 20, 22, 27, 41, 44. Plaintiff alleges

Defendant breached its duty to exercise reasonable care in one of

many possible ways: by designing, manufacturing, selling,

distributing, testing, inspecting, advertising, and/or packaging the

premix products in a negligent manner that rendered the premix

products defective for their intended use or otherwise failing to

exercise due care. Compl. ¶ 46. A reasonable inference can be

drawn that Defendant, through its negligence in designing,

manufacturing, selling, distributing, testing, inspecting, and/or


                            Page 20 of 22
packaging its premix products, sold Plaintiff a premix product that

did not contain the Vitamins A and E concentrations represented.

See, e.g., Codan, 315 F. Supp. 3d at 1095 (finding the plaintiff

alleged a duty of care and breach by alleging the defendant was

contractually obligated to provide a refrigerated container set at

negative 18º and allegedly breached that duty by setting the

temperature too high, causing the frozen pork to thaw and spoil).

     Plaintiff alleges injury, specifically that it suffered property

damage to its swine herd. Compl. ¶ 47. This included stillborn pigs,

increased deformities, genetic abnormalities, and liver necrosis,

among other things. Compl. ¶¶ 16-17.

     Finally, Plaintiff adequately alleges proximate causation.

Plaintiff alleges that Defendant’s premix products were the sole

source of Vitamins A and E for Plaintiff’s swine herd. Compl. ¶ 10.

Plaintiff further alleges that the swine herd suffered health issues

caused by Vitamin A and Vitamin E deficiencies (Compl. ¶¶ 12, 18,

22) and that Plaintiff discovered in May 2019 that the health issues

in its swine herd were caused by vitamin deficiencies attributable to

defects in Defendant’s product. Compl. ¶ 22. Plaintiff has

sufficiently alleged a negligence claim. See, e.g., Roberts v. City of


                             Page 21 of 22
Chicago, 817 F.3d 561, 564-65 (7th Cir. 2016) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”) (quoting Iqbal, 556 U.S. at 678).

                          V. CONCLUSION

     For the reasons stated, the Motion to Dismiss (d/e 8) filed by

Defendant is GRANTED IN PART and DENIED IN PART. The motion

to dismiss Counts I, III, and IV is DENIED. The motion to dismiss

Count II is GRANTED, without prejudice and with leave to replead.

Plaintiff may file an amended complaint on or before July 9, 2021.

Defendant shall file an answer to the original complaint or an

answer or other response to any amended complaint on or before

July 23, 2021.

ENTERED: June 24, 2021

FOR THE COURT:
                            s/ Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 22 of 22
